Citation Nr: 1141245	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  09-00 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts



THE ISSUE

Entitlement to a compensable evaluation for the service-connected diabetic retinopathy with cataracts.   



REPRESENTATION

Veteran represented by:	Michael J. Kelley, Esq.



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to November 1968.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the RO. 

The Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge in April 2011.  

At the hearing, the Veteran submitted additional evidence with a waiver of RO initial consideration of such evidence.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2011).  

Notably, during the pendency of his appeal, the Veteran executed a VA Form 21-22a, Appointment of Individual as Claimant's Representative, in January 2009, and appointed the accredited private attorney, listed above, as his representative.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


REMAND

The Veteran asserts that a compensable rating is warranted for the service-connected diabetic retinopathy with cataracts, currently evaluated under 38 C.F.R. § 4.84a, Diagnostic Code 6079 (2002).  

Specifically, during the April 2011 hearing, the Veteran testified that he underwent retinal detachment surgery in the left eye, but the procedure failed because of complications due to bleeding from the very terminal blood vessels due to the service-connected diabetes.  

The Veteran indicates that he no longer has light perception in the left eye and suffers from floaters, glaucoma, cataracts and cosmetic impairment, for which he believes he is entitled to be separately compensated.  

When there is no diagnostic code specific to the disability for which the Veteran is service-connected, the service-connected disability is rated by analogy under a diagnostic code for a closely related condition that approximates the anatomical localization, symptomatology and functional impairment.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  

The Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

In every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2011).  

The Board recognizes that the criteria for rating disabilities of the eye have recently changed.  To whatever extent the changes could be relevant in this case, the Board notes that the changes are only applicable to claims filed on or after the effective date of the regulation change, December 10, 2008.  See 73 Fed. Reg. 66,543-66,554 (November 10, 2008).  As the present claim was filed before that date, the changes are not applicable.  

Diabetic retinopathy may be rated under Diagnostic Code 6006 based on incapacitating episodes, loss of visual acuity, loss of visual field, or other specific functional impairment.  

Impairment of central visual acuity is rated for 0 percent to 100 percent disabling pursuant to 38 C.F.R. §4.84a, Diagnostic Codes 6061-6079.  In rating impairment of visual acuity, the best distant vision obtainable after best correction with glasses will be the basis of rating.  38 C.F.R. § 4.75.  

The assignment of a disability rating for visual acuity is a purely mechanical application of the rating criteria.  VA rates visual impairment based on the best distant vision obtainable after the best correction by glasses.  38 C.F.R. §4.75.  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a.  
  
The Veteran's most recent VA examination was performed in January 2007.  Here, he was diagnosed with a history of retinal detachment in the left eye in February 2005, with three subsequent surgeries (including a scleral buckle) at Mass Eye and Ear.  

The examiner noted that the records from Mass Eye and Ear Institute did not show a relationship between the Veteran's history of diabetes and his initial retinal detachment, but did show the possibility that the Veteran's third surgery failed secondary to complications from diabetes and indicated that the Veteran now had light perception in the left eye with pthisis and very low intraocular pressure, although he denied pain in the left eye.  

The Veteran was also diagnosed with moderate nonproliferative diabetic retinopathy in the right eye with no cotton-spot macular edema, possible slight subclinical thickening observed with macular Heidelberg retina tomography, as well as with glaucoma suspect in the right eye secondary to moderate cup-to-disc ratio, history of intraocular pressures in low teens, with mild cataract in the right eye with slight decrease in best corrective visual acuity, and with hyperopia, astigmatism, presbyopia in the right eye.  

As noted, during the April 2011 hearing, the Veteran testified that his eye disability has increased in severity since his January 2007 VA examination.  

Specifically, the Veteran testified that, more recently, he had become blind in his left eye and had undergone surgery for the removal of a cataract from his right eye in 2011.  

The private treatment records submitted in April 2011 corroborate the Veteran's complaints and reveal findings of cataract and mild nonproliferative diabetic retinopathy, with vision 20/40-2, in the right eye, and of aphakia, retinal detachment and pthisis, with no light perception, in the left eye.  

A Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  In addition, a Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

Thus, the Board finds that a more contemporaneous VA examination is needed in order to assess the current severity of the Veteran's service-connected eye disability.  VA's duty to assist includes providing a thorough and comprehensive medical examination.  38 C.F.R. § 4.2 (2011); Robinette  v. Brown, 8 Vet. App. 69 (1995).  

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act (VCAA).  See 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order to request that he identify all current treatment sources for his service-connected eye disability.  The Veteran should be allowed the opportunity to submit these records himself or provide VA authorization to obtain any records so identified.  Any additional medical records so obtained should be associated with the claims folder.  

To the extent there is an attempt to obtain records that is unsuccessful, the claims file should contain documentation of the attempts made.  

2.  The RO should then schedule the Veteran for a VA examination to ascertain the nature and severity of the service-connected diabetic retinopathy with cataracts.  

Prior to examining the Veteran, the examiner should review the entire claims file, including the Veteran's written and oral assertions, along with a complete copy of this remand.  

The examiner should also be made aware of the applicable rating requirements for evaluating disabilities of the eye prior to the examination and, in turn, should discuss her findings in terms of any new criteria.  Any special examinations and studies deemed necessary for a complete picture of the Veteran's service-connected disability must be completed.  

The examiner is specifically requested to describe all current symptomatology of the service-connected diabetic retinopathy with cataracts disability.  The examiner should note the extent to which any impairment of visual acuity is attributable to the service-connected eye disability.  

The examiner should provide complete, separate findings for each eye.  The examiner should also distinguish, to the extent possible, and fully describe all symptomatology associated with the service-connected diabetic retinopathy with cataracts as opposed to any caused by a nonservice-connected eye disability.  

The examiner should specifically review the private treatment records related to treatment for the eye and set forth all examination findings and a complete rationale for any conclusion reached.  The examiner should also discuss the effects of the service-connected eye disability on the Veteran's employment and activities of daily living, if any.  

3.  After completing all indicated development, the RO should readjudicate the claim for increase in light of all the evidence of record.  In addition, the RO should specifically consider whether "staged" ratings are appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  If any benefit sought on appeal remains denied, then the RO should furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and afford them a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  


